DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Preliminary Amendment filed on 10/29/2020 has been entered. Claims 1-17 have been canceled. New claims 18-26 have been added. Claims 18-26 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 25 recites a software module for a server …, the software module configured to perform a series of steps/functions. The claim is clearly directed to a software application which is a nonstatutory subject matter (e.g. software). Same rationales apply to claim 26. Therefore, claims 25 and 26 are rejected as being directed to software per se.

Allowable Subject Matter
Claims 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art in the field, Niu (An Asynchronous Fixed-Point Algorithm for Resource Sharing With Coupled Objectives) teaches a new fixed-point-like distributed solution to resource sharing problems with coupled objective functions. While preserving the simple pricing interpretation, our approach speeds up convergence by exploiting the structural difference between user utilities and the coupled cost function. Cuong (A proximal algorithm for joint resource allocation and minimizing carbon footprint in geo-distributed fog computing) teaches a utility function on the video streaming consumer side and a cost function on the provider side. Cuong proposes a distributed approach with message passing in which the client agents send request updates x and the server sends updated “copied” variables z. del Val (US 7467220 B2) teaches media set-up period would include client device and server device exchanging RTSP commands/messages as needed to start or otherwise control the streaming media. However, the prior art of record fail to explicitly disclose server metadata are determined by solving a minimization problem based on a server cost function and in dependency of a total quantity of the resource to be allocated to a plurality of clients, as recited in claim 23. The prior art of record fail to explicitly disclose the client metadata are determined by minimizing a cost function, and does also not disclose the particular form of the cost function, i.e. that is comprises a weighted sum of a first term and a second term, wherein the first term depends on an absolute or a squared deviation of the requested quantity of the resource from the allocated quantity of the resource and the second term comprises a complement of a client utility function, wherein the client utility function indicates a utility for the client of the data received by the client, as a function of a quantity of the resource that has been allocated to the client for streaming the data, as recited in claim 24. Claim 18 defines a method which is a combination of claims 23 and 24. Claims 19-22 are .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455